DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 November 2021 has been entered.
Status of Claims
This is a non-final office action in response to the request for continued examination filed 04 November 2021.  Claims 1 through 161 and 182 through 302 have been cancelled.  Claims 162, 164 through 166, 168, 172, 174 through 176, 178, and 180 have been amended. Claims 162 through 181 are pending and have been examined. 
Information Disclosure Statement
The information disclosure statements (IDS), both submitted on 04 November 2021, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Applicant’s Information Disclosure Statements, filed on 04 November 2021, have been received, and entered into the record. However, it is impractical for the examiner to review the references thoroughly with the number of references cited in the IDS submissions containing 
MPEP § 2004.13 states: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant' s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft 'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). 
Further, it should be noted that an applicant' s duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et al., 175 USPQ 260, at 272 (S.D. FI. 1972).
The examiner notes that some of the cited references in the IDS are rather lengthy, such as the 127 pages of Hall (US 2016/0335731). It would be helpful to the examiner if the applicant could point out specific sections of such lengthy references that are most relevant to the applicant' s invention. From MPEP § 609 A(3), "Although a concise explanation of the relevance of the information is not required for English language information, applicants are encouraged to provide a concise explanation of why the English- language information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.
Response to Amendment
Applicant’s amendment to claims 162, 164 through 166, 168, 172, 174 through 176, 178, and 180 have been entered.
Applicant’s amendment is insufficient to overcome the 35 US.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 103 rejection.  The rejection remains pending and is updated below, as necessitated by amendment. 
Response to Arguments
 Applicant’s arguments regarding the prior art rejection have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below. 
Regarding the 35 U.S.C. 101 rejection, Applicant asserts that the claims do not recite any mental process under prong one  because the human mind is not equipped to perform claim limitations because it can only practically be performed on a computer.  Examiner respectfully disagrees.  The recited claims, as amended, are directed to the manipulation of data in a table format for presentation and reporting, using generic computer technology without significantly more.  In response to this argument, Examiner restates the response from the prior office action.    
Under the 2019 PEG, the “mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Claims can recite a mental process even if they are claimed as being performed on a computer. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind.  The claims herein are directed to organizing status based tasks in a tablature, with limitations directed to maintaining a plurality of task tables, configuring a cell associated with each task in each task table to maintain a status value; and outputting a signal to display an aggregate table consolidating a list of tasks that share a common status value.   After review of the specification, with emphasis to paragraph [0635], Applicant is merely claiming the concept of managing and analyzing data in table format that is performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept.  Nothing in the claim language precludes a project manager from using various tables to depict data relating to multiple projects using the same column row format, and further (with respect to the language of paragraph [0635] of the   Limitations that generically recite displaying information are mere data gathering or data output steps that do not impose meaningful limits on the claim such that it is not nominally or tangentially related to the invention.  Therefore, per the 2019 PEG, the claims recited herein are directed to the mental process grouping of abstract ideas under prong one. 
   Applicant further asserts that the claims integrate any alleged abstract idea into a practical application under prong two because they provide specific concrete operation on how to implement electronic consolidation of status-based tasks in tablature.  Applicant further asserts that the claim limitations directed to “receiving, via an interactive element, a selection of a subset of task tables …; … generating an output …; … pulling data …; …and outputting a display signal” impose meaningful limitations on any alleged abstract idea. Examiner respectfully disagrees.  While the claims recite generating and output, pulling data, and displaying a result in a graphical user interface (GUI), these are all generic data gathering and transmitting steps that do not transform the abstract idea of maintaining and reporting data 
 Applicant lastly asserts that that the claims as a whole recite significantly more than the alleged abstract idea because it provides specific, discrete implementations that improve the functioning of a computer and the technical field of information processing.  Examiner respectfully disagrees. Applicant is reminded that, in many cases, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., 788 F.3d at 1363 (citing Alice, 573 U.S. at 224) (“[U]se of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept.); see also, e.g., Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1370 (“[M]erely adding computer functionality to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”). Therefore, the functions recited in the claims as a whole do not add meaningful limitations beyond generally 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 164 and 174 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 164 and 174 recite the limitation “the status value” in line 1 and 2 respectively.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 162 through 181 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 162 is directed to a system, independent claim 172 is directed to a product, and independent claim 180 is directed to a process for organizing status based tasks in tablature.
Taking claim 162 as representative, claim 162 recites at least the following limitations: maintaining a plurality of task tables for a plurality of entities; maintaining at least one column  providing a sell associated with each task in the at least one column of each task table; receiving a selection of a subset of task tables, of differing entities, for consolidation; generating an output to consolidate at least two tasks from the plurality of tasks having common status values; pulling data from the subset of task tables to enable formation of an aggregate table; and outputting a display to present the aggregate table consolidating a list of tasks that share a common status value.
The limitations for maintaining, providing, receiving, generating, pulling, and aggregating, as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind (comparing or categorizing information), but for the recitation of generic computer components.  That is other than reciting that a system includes a processor and memories to perform the steps, nothing in the claim elements precludes the steps from practically being performed in the human mind, or by a human using a pen and paper.  The claim limitations are directed to data gathering, manipulation, and reporting.  A project manager, using a pen and paper, could draft a table of task data, mentally determine certain task data having the same status, pull the certain task data having the same status, and combine it in a new hand written/drafted table for reporting purposes.  Therefore, the limitations fall into the mental processes grouping and accordingly the claims recite an abstract idea.  The recited limitations for receiving a selection of data, pulling data, and displaying data are insignificant extra solution activity because thy amount to mere data gathering and transmission. 
The 2019 Revised Patent Subject Matter Eligibility Guidance (PEG) states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field – see MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo;
Applying the judicial exception with, or by use or, a particular machine – see MPEP 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP 2106.05(c);
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP 2106(e) and Vanda Memo.

Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f);
Adding insignificant extra-solution activity to the judicial exception – see MPEP 2106.05(g);
Generally linking the use of the judicial exception to a particular technological environment or filed of use – see MPEP 2106.05(h).

The judicial exception of claim 162 is not integrated into a practical application.  In particular, the claims only recite a processor for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0192] states: “The one or more processors may be implemented with any combination of general-purpose microprocessors…” Adding generic computer components to perform generic functions that are well-understood, routine and conventional, such as data gathering, performing calculations, and outputting a result would not transform the claim into 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept. Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited above. See Berkheimer Memo7 § III.A.1; Spec. [para. 0192].
Dependent claims 163 through 171, 173 through 179, and 181 include the abstract ideas of the independent claims.  The dependent claims recite at least the following additional limitations: receiving a selection of a subset of the plurality of task tables of the plurality of entities; the status value[s] indicating that an associated task is stuck, and wherein the display signal is configured to cause rendering an aggregate table that presents stuck tasks; the display signal is configured to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task, and receiving an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task; transmitting a single communication to the entity associated with the common status values, the single values for a particular task is empty, and sending a notification of the empty status value to an associated entity; updating the display signal when a cell with one of the common status values is changed to a different status value; recording the update in an activity log; the output signal is configured to cause the aggregate table to display summary information for every consolidated common status value; generating the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table.  
The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  The dependent claims recite limitations for applying rules to known data to generate data output and visualizations (MPEP 2106.05(a)(II), gathering and analyzing information using conventional techniques and displaying the result), and for storing and transmitting data which are considered extra-solution activity.  The analysis above applies to all statutory categories of invention.  Therefore claims 162 through 181 are ineligible.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 162 through 164, 166 through 171 through 174, 176 through 181 are rejected under 35 U.S.C. 103 as being unpatentable over Setya (US 2006/0111953) in view of Bartlett et al. (US 2013/0212234).
Regarding Amended Claim 162, Setya discloses a system for electronic consolidation of status- based tasks in tablature, the system comprising: at least one processor configured to: (a virtual knowledge management system which utilizes a computer in order to support the business of an enterprise.  Setya [para. 0001, 0110]):  
maintain a plurality of task tables for a plurality of entities, wherein each task table of the plurality of task tables contains a plurality of tasks, each task being defined by a row of cells; (…  as shown in FIG. 32, the PM 14 displays the GUI of the section phase manager, which is a tool that is used to assign tasks for each work phase to the sections that are responsible for the project "EDMS", … the section phase manager displays task--section work phase assignment tables 637 and 638 respectively corresponding to each of the business processes "development" and "design" contained in the project "EDMS" Setya [para. 0206; Fig. 32]. …Reference is again made to FIG. 41. The task name, expected start time, expected end time, status, project, process, section, work phase (phase), role, process manager (in-charge), responsible employee (employee) and the like are displayed in the task list 112 for each of the tasks listed in this task list 112.  Setya [para. 0225; Fig. 41, 71]);
maintain in each of the plurality of task tables, at least one column for containing status values; provide a cell associated with each task in the at least one column of each task table to maintain at least one of the status values; (Reference is again made to FIG. 41. … The expected start time and expected end time can be set in the GUI shown in FIG. 34. The status indicates whether the task has not yet been started (unmarked), is being performed (doing), or has been completed (done). … The status and corresponding degrees of completion that can be selected using these combo boxes (e.g., "start", "in progress" and "done" as status, and "20%", "50%" and "100%" or the like as corresponding degrees of completion) can be set beforehand using the administration manager 15. Setya [para. 0225-0228, 0243; Fig. 41-43]);
generate an output signal to consolidate at least two tasks from the plurality of tasks, the at least two tasks having common status values; receive, via an interactive element, a selection of a subset of task tables, of differing entities, for consolidation; (The search combo box 506 is used to select the type of item for which a search is to be made in cases where the user searches for items relating to business processes. Setya [para. 169; Fig. 7]. … The status combo box 604 is used to select items to which reference is to be made in cases where reference is made to various types of status relating to the project. Setya [para. 0197]. … When the user presses the update to done list button 113 beneath the task list 112, the OM 11 deletes the tasks whose current status is "done" from the task list 112, and transfers these tasks to the done list (not shown in the figures). When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0226; Fig. 41-43]);
While Setya discloses displaying the mutual hierarchical relationship among tasks and sub-tasks, the names of objects comprised by combining one or more attached document files …  in the task reporting table 666 for all of the tasks and sub-tasks contained in the selected project (Setya [para. 0232] and aggregating a plurality of documents and tasks (Setya [para. 0245]), however Setya fails to explicitly disclose the processor configured to  in response to the output signal, pull data from the subset of task tables to enable formation of an aqqregated table. Bartlett et al. discloses these limitations. (The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). … when the intermediate data results of node 275a are produced and made available to the data destination node 230a, those data results are configured to be sent to the database 210 as final output of the defined workflow, and to be stored as part of the data groups. Bartlett et al. [para. 0038-0039]).  It would have been obvious to one of ordinary skill in the art of database 
andApplication No.: 17/143,905Attorney Docket No.: 15326.0013-00000 output a display signal to present the aggregate table consolidating, from the plurality of task tables of the plurality of entities, a list of tasks that share the common status values. (a plurality of business processing modules are combined according to these workflow definitions, and instructions for the processing that is to be performed next are sent to individual input-output devices and terminals. Setya [para. 0003, 0197]).
Regarding Claim 163, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is further configured to receive a selection of a subset of the plurality of task tables of the plurality of entities for consolidation in the aggregate table. (The status combo box 604 is used to select items to which reference is to be made in cases where reference is made to various types of status relating to the project. Setya [para. 0197]).
Regarding Amended Claim 164, Setya and Bartlett et al. combined disclose a system, wherein the status value indicates that an associated task is stuck, (Schedules (planned starting data and planned completion date), progress (whether or not the actual starting date or completion date is behind schedule or the like), names of stages, names of business processes and the like are also displayed in the task lists 181 and 182. Setya [para. 0151]. … Process schedule tables 670 and 671 which display the conditions of progress of all of the business processes contained in the selected project for each business process are displayed in this status manager GUI. … in cases where a task has not yet been started even though the expected start time has passed, a special mark (e.g., a red mark) is displayed in the start flag, n cases where the task has not yet been completed even though the expected end time has passed, a special mark (e.g., a red mark) is displayed in the end flag. Setya [para. 0237; Fig. 46, 54 ). 
Setya fails to explicitly disclose the system wherein the display signal is configured to cause rendering an aggregate table that presents stuck tasks across the task tables of the plurality of entities.  Bartlett et al. discloses this limitation.  (The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). … when the intermediate data results of node 275a are produced and made available to the data destination node 230a, those data results are configured to be sent to the database 210 as final output of the defined workflow, and to be stored as part of the data groups. Bartlett et al. [para. 0038-0039]).  It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the aggregate table rendering steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
Regarding Amended Claim 166, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is further configured to transmit a single communication to the entity associated with the common status values, the single communication reflecting the common status values for multiple tasks.  While Setya discloses sending notifications to users regarding progress of projects (Setya [para. 0107, 0110]), Bartlett et al. discloses this limitation.  one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time, such as if particular source data is not available).  Bartlett et al. [para. 0015]). It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the notification steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
Regarding Claim 167, Setya and Bartlett et al. combined disclose a system, wherein the at least once processor is configured to detect when a status value for a particular task is empty, and to send a notification of the empty status value to an associated entity. (While Setya discloses sending notifications to users regarding progress of projects (Setya [para. 0107, 0110]), Bartlett et al. discloses this limitation. (In some embodiments and situations, a defined workflow may further have one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time
Regarding Amended Claim 168, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to update the output display signal when a cell with one of the common status values is changed to a different status value.  (When the user presses the update to done list button 113 beneath the task list 112, the OM 11 deletes the tasks whose current status is "done" from the task list 112, and transfers these tasks to the done list (not shown in the figures). When the user pressed the done list button 114, the OM 11 shows the done list (not shown in the figures) in the main window 101. Setya [para. 0017, 0226-0228; Fig. 41-43]). 
Regarding Claim 169, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to record the update in an activity log. (… the OM 11 associates the status or degree of completion of attached document files (as deliverables) that have been entered in the task status table 117 in the GUI shown in FIGS. 42 and 43 with the respective attached document files, and registers this information in the data base. Setya [para. 0017, 0226-0228; Fig. 41-43]). 
Regarding Claim 170, Setya and Bartlett et al. combined disclose a system, wherein the output signal is configured to cause the aggregate table to display summary information for every common status value consolidated from the plurality of task tables. (A task reporting table 666 which expresses the state of progress and various attributes of all of the tasks and sub-tasks contained in the selected project is displayed in this GUI. Setya [para. 0232-0235; Fig. 48]).
Regarding Claim 171, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to generate the output signal to cause similar status columns to be consolidated as a common status value in the aggregate table.  Bartlett et al. discloses this limitation. (the data manipulation operations may be specified in various manners, including with particular program code to be executed, database operations to be performed (e.g., specified in SQL or in another defined database manipulation format), via use of defined mathematical or scientific libraries or functions, etc. Furthermore, particular data manipulation operations may be specified in other manners in other embodiments, such as to combine some or all of the defined nodes 235a-280a in a fewer number of nodes (e.g., one), and/or to separate the data transformation operations of node 235a into multiple distinct nodes.  Bartlett et al. [para. 0034]. … The data manipulation operations of node 270a may include, for example, extracting particular data records from the database 210, or may include additional types of operations (e.g., performing one or more database join operations to combine data from multiple database tables of the database, performing one or more database select operations to select a subset of data from a database table, etc.). Bartlett et al. [para. 0038]).  It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the aggregate table rendering steps of Bartlett et al. for having multiple data structures consolidated into a single data structure.  Bartlett et al. [para. 0072].
Regarding Claims 172 through 174 and 176 through 179, Claims 172 through 174 and 176 through 179 recite substantially similar limitations to claims 162 through 164 and 166 through 168, and 170 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 172 through 174 and 176 through 179 are directed to a non-transitory computer readable medium containing instructions that when a set of computer programs 4 used for business support, which called the "solution software suite" in this description, is installed in this solution server.
Regarding Claims 180 and 181, Claims 180 and 181 recite substantially the same limitations as those of claims 162 and 163 respectively, and are therefore rejected based upon the same prior art combination, reasoning, and rationale.  Claims 180 and 181 are directed to a method which is taught by Setya at [para. 0071; Fig. 45, 71] “flowchart.”

Claims 165 and 175 are rejected under 35 U.S.C. 103 as being unpatentable over Setya (US 2006/0111953) in view of Bartlett et al. (US 2013/0212234), and in further view of Barrett et al. (US 2006/0224946).
Regarding Amended Claim 165, Setya and Bartlett et al. combined disclose a system, wherein the at least one processor is configured to initiate a contact with an entity associated with the at least one task. (… the OM 11 also has the function of notifying sections or employees participating in various types of projects within the enterprise of the tasks that are to be performed by these sections or employees in accordance with the state of progress of these projects. … the PM 14 monitors the progress of business processes included in the projects, and provides appropriate documents or reports corresponding to this progress to the sections or employees involved. Setya [para. 0107, 0110]).  Bartlett et al. additionally discloses this limitation. (In some embodiments and situations, a defined workflow may further have one or more associated alarms that may be used to provide notification to a client (or to perform other activities) when one or more specified criteria are satisfied or are not satisfied (e.g., if a defined workflow is not implemented at a particular time, such as if particular source data is not available).  Bartlett et al. [para. 0015]). It would have been obvious to one of ordinary skill in the art of database programing before the effective filing date of the claimed invention to modify the processing steps of Setya to include the notification steps of Bartlett et al. for managing and analyzing data.  Bartlett et al. [para. 0001].
However, Setya and Bartlett et al. combined fail to explicitly recite the system wherein the at least one processor is configured to receive an activation of the at least one interactive cell, and wherein the display signal is configured to render in the aggregate table at least one interactive cell in the row of cells associated with at least one task.  (The invention will also develop a notification mechanism and create custom notifications sent through email when user specified conditions are met as shown in FIG. 14. Barrett et al. [para. 0168]. …  A Button object is created in A9, which is used to trigger the sending of messages.  Barrett et al. [para. 0240]).  It would have been obvious to one of ordinary skill in the art of programmable spreadsheets before the effective filing date of the claimed invention to modify the table structure and automated features of Setya and Bartlett et al. to include receive an activation of the at least one interactive cell and to initiate a contact with an entity associated with the at least one task as taught by Barrett et al. in order to an electronic spreadsheet having at least one grid of cells that allows users to place predefined programming code statements within the cells.  Barrett et al. [para. 0033].  
Regarding Claim 175, Claim 175 recites substantially similar limitations to those of claim 165, and is therefore rejected based upon the same prior art combination, reasoning, and a set of computer programs 4 used for business support, which called the "solution software suite" in this description, is installed in this solution server.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Bettaiah et al. (US 10,505,825) - a correlation search is created and used to generate notable event(s) and/or alarm(s). A correlation search can be created to determine the status of a set of KPIs for a service over a defined window of time. A correlation search represents a search query that has a triggering condition and one or more actions that correspond to the trigger condition. Thresholds can be set on the distribution of the state of each individual KPI and if the distribution thresholds are exceeded then an alert/alarm can be generated.
Nagar et al. (US 8,738,414) - means to create dynamic status reports with user, system or process defined categories and sub-categories, related description, status, risk and issues progress, with inbuilt workflows that enable actions to be invoked based on the conditions set, and provide its progress status, warning indicators and other pertinent information. 
Mills et al. (US 7,617,443) - a multiple spreadsheet data consolidation system includes a software-based consolidation program for consolidating data from multiple spreadsheets. A custom search procedure is used for selecting portions of each of the selected spreadsheets as determined by a user or by the controller. A final report spreadsheet generating procedure  generates one or more final reports and appends selected spreadsheet portions to the final reports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao WU can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/L.G.K/Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623